Citation Nr: 1622770	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extension beyond August 1, 2012 for a temporary total disability rating under the provisions of 38 C.F.R. 4.30 (2015) for convalescence due to left knee surgery on May 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to October 1975, and from November 1978 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran underwent left knee quadriceps (quad) tendon reconstruction surgery on May 30, 2012.

2. For the period from August 1, 2012 through September 30, 2012, the Veteran was in convalescence due to left knee surgery on May 30, 2012 with severe postoperative residuals, to include therapeutic immobilization of the left knee joint.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total rating under 38 C.F.R. § 4.30, for the period from August 1, 2012 through September 30, 2012, for convalescence following left knee surgery on May 30, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of entitlement to extension of a temporary total rating for convalescence, the AOJ provided notice to the Veteran in June 2012 prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, the Veteran's written statements, and hearing testimony regarding left knee surgery, therapy, symptoms, and functional impairment.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist.  In view of the foregoing, the Board will proceed with appellate review.

Extension of Temporary Total Rating for Convalescence

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a temporary total rating for convalescence under 38 C.F.R. § 4.30 is warranted beyond August 1, 2012 (the date the 100 percent schedular rating for the knee under Diagnostic Code 5055 ends) due to severe postoperative residuals after a May 2012 knee surgery.  Because of the assigned 100 percent (total) schedular disability rating for the left knee disability for a one year period under Diagnostic Code 5055 until August 1, 2012, another temporary "total" rating for convalescence under 38 C.F.R. § 4.30 is not legally possible for the same period until August 1, 2012, when the 100 percent rating ends; therefore, there is no question of law or fact to be decided by the Board in this case for the period prior to August 1, 2012.  38 U.S.C.A. § 7104 (West 2014).  

Specifically, the Veteran asserted that after the May 2012 surgery, the left knee was immobilized by a cast for six weeks, a lighter cast for 2 weeks, and a brace for 12 weeks.  See, e.g., July 2015 Board hearing transcript.  The record reflects that the Veteran is service connected for left knee degenerative joint disease status-post total left knee replacement.    

The Board finds that the evidence is in relative equipoise as to whether the May 30, 2012 left knee surgery resulted in severe postoperative residuals to warrant a two-month extension of the temporary total rating for convalescence from August 1, 2012 through September 30, 2012.  See 38 C.F.R. § 4.30(a)(2), (b)(1).  The record reflects that the Veteran underwent a left knee quad tendon reconstruction surgery on May 30, 2012.  VA and private treatment records show that the Veteran had severe postoperative residuals of the May 2012 left knee surgery, including therapeutic immobilization of the left knee joint by cast or brace until the end of September 2012.  An August 2012 Wellspring Family Medicine treatment record  shows that the Veteran had a full-length knee brace on the left lower extremity.  An August 2012 SSA general medical examination report noted that the Veteran was wearing a hinged left knee brace, and ambulated with a limp.  An August 27, 2012 VA treatment record shows that the Veteran was ambulating with a four-wheeled walker and in a left knee brace locked at zero degrees of extension.  Similarly, a September 26, 2012 VA treatment record shows that the Veteran was ambulating with a four-wheeled walker in a brace locked to 45 degrees of flexion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the May 30, 2012 left knee surgery resulted in severe postoperative residuals, to include therapeutic immobilization of the left knee joint, through September 30, 2012; as such, the Veteran was in convalescence from August 1, 2012 through September 30, 2012.  38 C.F.R. § 4.30(a)(2).  

The Board finds that the weight of the lay and medical evidence of record is against extension of the convalescence period beyond September 30, 2012 (four months after the May 30, 2012 left knee surgery).  See 38 C.F.R. § 4.30(a)(2), (b)(1).  The weight of the evidence demonstrates that the Veteran was not in convalescence after September 30, 2012 due to severe postoperative residuals of the May 30, 2012 left knee surgery, such as incompletely healed left knee surgical wounds, stumps of recent amputation of the right knee, therapeutic immobilization of the left knee, application of a body cast, necessity of house confinement, or prohibition on regular weight-bearing on the left knee by requiring the use of crutches or a wheelchair.  

An October 4, 2012 VA treatment record shows that the Veteran reported that left knee pain was well-controlled with pain medication, that left knee physical therapy was progressing well, and that the Veteran denied any other complaints pertaining to the left knee.  Upon examination on October 4, 2012, the VA clinician indicated that the left knee incision was healed with no erythema, and that left knee range of motion was from 0 to 100 degrees, with full motor strength and good quad tone.  The October 4, 2012 clinician noted that the Veteran was ambulating well without assistive devices and that x-rays of the left knee were unremarkable.  

An October 30, 2012 VA treatment record shows that the Veteran reported pain in the anterior and medial parts of the left knee, which he rated at 2 out of 10, and that left knee range of motion was better as evidenced by the ability to put on socks without any difficulty.  The October 30, 2012 VA clinician noted that the Veteran presented without a brace and walked correctly with a slight limp using a standard cane.  Upon examination on October 30, 2012, the VA clinician indicated that the Veteran had minimal swelling in the left knee, full extension of the left knee, and left knee flexion to 105 degrees.  The October 30, 2012 VA examiner assessed good left lower extremity quad tone with full strength on left knee extension and 4+ out of 5 strength on left knee flexion.  

A December 5, 2012 VA treatment record shows that the Veteran reported left knee pain, which was aggravated by prolonged sitting or standing, and that he had not used a cane recently; however, upon examination on December 5, 2012, the VA clinician noted that the Veteran was able to ambulate with a minimal limp without a cane or a left knee brace.  The December 5, 2012 VA clinician indicated that, while the Veteran had poor balance, he had good left knee patellar mobility, full left knee extension, and flexion to 115 degrees, with full strength in the left lower extremity.  See also January 13, 2013 VA treatment record.

In a March 2013 memorandum, Dr. D.W. stated that rehabilitation of the May 30, 2012 surgery involved 6 weeks of wearing a long leg cast followed by another 6 weeks in a hinged left knee brace, with protected weight-bearing for the entire 12 weeks (which would be until the end of August).  Dr. D.W. reported that the Veteran's rehabilitation thereafter had been uneventful with some complaints of left knee pain, stiffness, and occasional imbalance, as a result of which the Veteran used a walker or a cane on long trips depending upon the situation and distance required. 

Based on the foregoing, the weight of the lay and medical evidence reflects that, while the Veteran had residuals of the May 30, 2012 left knee surgery beyond September 30, 2012, such residuals did not rise to the level required for convalescence under 38 C.F.R. § 4.30.  The evidence of record shows that from October 2012 the surgical wounds were well healed and that the Veteran did not need therapeutic immobilization of the left knee joint and was not prevented from weight bearing.  The record also reflects that there was no necessity of house confinement.  Moreover, starting from October 2012, the Veteran consistently had full knee extension with flexion between 105 and 115 degrees.  This disability picture does not more nearly approximate the impairment resulting from the need for convalescence due to severe residuals such as contemplated under 38 C.F.R. 

§ 4.30 for the period starting from October 1, 2012.  For these reasons, the Board finds that a temporary total rating for convalescence is not warranted from October 1, 2012 as a result of residuals from the May 30, 2012 left knee surgery.  See 
38 C.F.R. § 4.30(a)(2), (b)(1).  


ORDER

A temporary total disability rating under the provisions of 38 C.F.R. 4.30 for convalescence due to the May 2012 left knee surgery, for the period from August 1, 2012 through September 30, 2012, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


